By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Is a contract of hire for á negro at a stipulated price-to be paid at the end of the year, an open account or a liquidated demand ?
[2.] We had supposed that if any thing was settled, this point was. In Nishet and Lawson, we stated the rule to be, that whenever the demand was fixed and certain, either by the agreement of the parties or by operation of law, that it was liquidated, with or without writing. And Mr. Bouvier says: “ Liquidated” is that which is made clear, certain, manifest; as, liquidated damages, ascertained damages; liquidated debt, an ascertained debt, as to amount. A debt is' liquidated when it is certain what is due and how much is due: cum certmn est an et quantum deleátur. Eor although it may appear that something is due, if it does not also appear how much is due, the debt is not liquidated.
[3.] An unliquidated claim is one which one of the parties to the contract cannot alone render certain. (2 Bouvier’s-Lctw Dictionary, 86.) .
*563We despair of ever stating the rule with more perspicuity than we have already done, and are clear that the plaintiff ,was entitled to interest.